 Case 3:20-cv-00578-TAD-KDM Document 81 Filed 07/15/21 Page 1 of 1 PageID #: 572

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


TAYLA GREENE                                           CASE NO. 3:20-CV-00578

VERSUS                                                 JUDGE TERRY A. DOUGHTY

DAKOTA DEMOSS ET AL                                    MAG. JUDGE KAYLA D. MCCLUSKY


                                     NOTICE OF MOTION SETTING

       Please take notice that the Motion for Protective Order (Document No. 76) filed by Darby
Hollingsworth on July 12, 2021 has been set before the Honorable Terry A. Doughty.

                                                   Deadlines

        Any party may file a memorandum in opposition to the motion by August 5, 2021. The movant may
file a reply memorandum within seven (7) days after the opposition to the motion is filed. OPPOSITION
TO THE MOTION MUST BE FILED TIMELY OR THE MOTION WILL BE CONSIDERED
UNOPPOSED.

                                              No Oral Argument
        It is the policy of the Court to decide motions on the basis of the record without oral argument.
Briefs should fully address all pertinent issues. All parties will be notified if the Court finds oral argument
is necessary. A written ruling will be issued in due course.

                                         Courtesy Copies Required

       An electronic copy of the motion and memoranda only shall be e-mailed in Word Format to:
Doughty_motions@lawd.uscourts.gov. If attachments are 15 pages or less, they may also be e-mailed. If
attachments exceed 15 pages, paper copies shall be provided to chambers:

                           Hon. Terry A. Doughty
                           United States District Judge
                           201 Jackson Street, Suite 215
                           Monroe, Louisiana 71201



DATE OF NOTICE: July 15, 2021

                                             TONY R. MOORE
                                             CLERK OF COURT
